DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed on March 31, 2022 cancelled no claims.  Claims 1, 5, 7, 11, 13, 17, 19 and 22 were amended and no new claim were added.  Thus, the currently pending claims addressed below are claims 1, 5, 7, 11, 13, 17, 19-20 and 22-23. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 11, 13, 17, 19-20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 7, and 13 recited “determining, by the delivery server, the delivery-recommendation-degree is greater than a preset value”.  However, the applicant’s specification has no support for the delivery server determining that the delivery-recommendation-degree is greater than a preset value. Paragraph 51 and 111-112 discuss the number of promotions being greater than a preset number, and sending the highest ranked promotions that equal this preset number. However, this is in regards to the number promotions to actually deliver from the set of promotions to be delivered.  As such, it is not disclosing a preset value of the delivery-recommendation-degree for the set of promotion-information-items-to-be-delivered. Instead it is disclosing selecting a preset number (for example 3) individual promotion items with the highest delivery recommendation degree.  This is the delivery recommendation degree for individual promotion items of the set of promotion items and the instant claims as currently written would result in all promotion items having the same delivery recommendation degree and therefore would not be able to select the 3 individual promotional items with the highest delivery recommendation degree. Additionally, selecting a preset number of delivery item based on the highest delivery recommendation degree would preclude there being a preset value. Paragraphs 52-53, 113-114 disclose a preset recommendation degree that is used to determine individual promotions from the set of promotions that will be delivered.  However, these paragraphs cannot support the claim limitations as the claim calculates the delivery recommendation degree for the entire set of promotion-information-items-to-be-delivered and delivering all of the promotion-information-items-to-be-delivered.  Thus, it would be impossible to determine promotion items from the set of promotion items based on the disclosed preset recommendation degree.  As such, it is clear that there is no support for the newly proposed claim amendment of “determining, by the delivery server, the delivery-recommendation-degree is greater than a preset value”.  The examiner suggests removing the limitation from the claim altogether as amending the other steps of the claim to allow for the invention to determine a delivery recommendation degree for each individual promotional item in the promotion-information-items-to-be-delivered would require a major overhaul of most of the claim steps.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 11, 13, 17, 19-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 7 and 13 recite the following fact pattern that would preclude one of ordinary skill in the art from determining the metes and bounds of the claimed subject matter without a significant amendment that more clearly points out and distinctly claims the invention.  Dependent claims 5, 11, 17, 19-20 and 22-23 are rejected by virtue of dependency. The italicized sections are the area that would need to be rectified for one or ordinary skill in the art to understand the metes and bounds of the claimed invention.
a delivery server, performing the steps of:
obtaining promotion-information-items-to-be-delivered to be delivered to the user terminal of the user;
obtaining promotion-information-items-past-delivered that have previously been delivered to the user terminal of the user; 
storing the promotion-information-items-to-be-delivered as obtained; 
pushing at least some of the promotion-information-items-to-be-delivered to the first friend terminal of the first friend of the user to record forwarding operations by the first friend of the user (“to record forwarding operations by the first friend of the user” is an intended result that does not limit the scope of the claimed invention.  As such, one or ordinary skill in the art would not be able to determine if the forwarding operation performed by the first friend of the user are intended to be all forwarding operations or only those forwarding operations associated with the at least some of the promotion-information-items-to-be-delivered.  The examiner suggests deleting the phrase “to record forwarding operations by the first friend of the user” and addressing this issue when claiming the operations of the first friend terminal);
a first friend terminal of a first friend of the user, performing the steps of:
performing the forwarding operations (One or ordinary skill in the art would not be able to determine whether the applicant intends the scope of the first friend terminal to be limited to forwarding operations on the at least some of the promotion-information-items-to-be-delivered or whether the applicant intends the first friend terminal to perform forwarding operations on any content that is capable of being forwarded.  If it is the former, then does the applicant intend the first friend terminal to be unable to perform forwarding on any content other than the at least some of the promotion-information-items-to-be-delivered? If this is the intended scope then there is a 35 USC 112(a) issue as the specification do not have support for this. If it is the latter, then the claim merely suggests but does not require that any forwarding operations be the actual forwarding of the at least some of the promotion-information-items-to-be-delivered. Without requiring that the forwarding operations be the forwarding of the at least some of the promotion-information-items-to-be-delivered, then it would appear that the delivery server would not be able to determine a degree of being-influenced-by-the-first-friend of the user.  The examiner suggests amending the claims to recite “performing forwarding operations on the at least some of the promotion-information-items-to-be-delivered”); 
monitoring and recording, by the first friend terminal of the first friend of the user, the forwarding operations as performed (Assuming that the applicant amends the prior limitation as suggested, then this limitation is fine because “the forwarding operations” has antecedent basis to the “forwarding operations on the at least some of the promotion-information-items-to-be-delivered” in the previous limitation.  However, should the applicant not amend the claim as suggested then “monitoring and recording”…“the forwarding operations” has the same issues as describe in the previous limitation) ;
sending the forwarding operations related to the at least some of the promotion-information-items-to-be-delivered to the user server (The claim as currently written merely suggests but does not require that the forwarding operation performed be forwarding operation of the at least some of the promotion-information-items-to-be-delivered.  As per MPEP 2111.04, claim scope is not limited by language that suggests but does not require a step to occur.  As such, the claim will only send the forwarding operations related to the at least some of the promotion-information-items-to-be-delivered if such an operation happens to be performed. Assuming that the applicant amends the performing step as suggested above, the examiner suggest amending the claim to recite “sending the forwarding operation to the user server”, as the forwarding operations would have antecedent basis to the “forwarding operations on the at least some of the promotion-information-items-to-be-delivered”);
a user server, performing the steps of:
 storing the forwarding operations sent by the first friend terminal of the first friend of the user (Assuming that the applicant amends the claim as suggested above, then this step is fine. Otherwise, as currently claimed, there are antecedent basis issues with regard to this limitation.  Does the applicant intend the “forwarding operations” of this step to have antecedent basis to the “forwarding operations” of the performing step of the “forwarding operations being associated with the “forwarding operation related to the at least some of the promotion-information-items-to-be-delivered” of the sending step”?  If it is the former then how did the user server obtain the forwarding operations other than the ones related to the at least some of the promotion-information-items-to-be-delivered? If it is the later, then this step not limit the scope of the claim, as per MPEP 2111.04, because the claim has only suggested but not require that forwarding operations be performed on the at least some of the promotion-information-items-to-be-delivered.); 
sending, to the delivery server, the forwarding operations as stored in the user server (Assuming that the applicant amends the claim as suggested above, then this step is fine. Otherwise, as currently claimed, there are antecedent basis issues with regard to this limitation.  Does the applicant intend the “forwarding operations” of this step to have antecedent basis to the “forwarding operations” of the performing step of the “forwarding operations being associated with the “forwarding operation related to the at least some of the promotion-information-items-to-be-delivered” of the sending step”?  If it is the former then how did the user server obtain the forwarding operations other than the ones related to the at least some of the promotion-information-items-to-be-delivered? If it is the later, then this step not limit the scope of the claim, as per MPEP 2111.04, because the claim has only suggested but not require that forwarding operations be performed on the at least some of the promotion-information-items-to-be-delivered.);
the delivery server then performing the steps of:
obtaining, a degree of being-influenced-by-the-first-friend of the user according to the forwarding operations by the first friend of the user, the higher in number of the forwarding operations by the first friend of the user, the greater in value of the degree of being-influenced-by-the-first-friend of the user (Assuming that the applicant amends the claim as suggested above, then this step is fine, except for the fact that “obtaining” does not require that the delivery server actually perform the determination/calculation, but instead includes the ability to merely receive it from some unclaimed device.  The examiner suggests amending the claim to recite “determining, a degree of being-influenced-by-the-first-friend of the user by counting the forwarding operations by the first friend of the user, the higher the count the greater in value is the determined degree of being-influenced-by-the-first-friend of the user. However, as currently claimed, there are antecedent basis issues with regard to this limitation.  Does the applicant intend the “forwarding operations” of this step to have antecedent basis to the “forwarding operations” of the performing step of the “forwarding operations being associated with the “forwarding operation related to the at least some of the promotion-information-items-to-be-delivered” of the sending step”?  If it is the former then how did the user server obtain the forwarding operations other than the ones related to the at least some of the promotion-information-items-to-be-delivered? If it is the later, then this step not limit the scope of the claim, as per MPEP 2111.04, because the claim has only suggested but not require that forwarding operations be performed on the at least some of the promotion-information-items-to-be-delivered.);
a second friend terminal of a second friend of the user, performing the steps of:
receiving the promotion-information-items-past-delivered forwarded by the user terminal (The user server never performed any forwarding operation on the promotion-information-items-past-delivered much less forwarded the promotion-information-items-past-delivered to the second friend terminal, therefore it is unclear how the second friend terminal can be receiving them. At best the claim limitation suggests that at some time the user terminal may have forwarded the promotion-information-items-past-delivered to the second friend terminal but does not require that the user terminal forward the promotion-information-items-past-delivered.  thus, the limitation is considered optional as per MPEP 2111.04 and the scope of the claim is not limited by by this step. The examiner suggests amending the claims to positively recite the additional limitation of  “transmitting, from the user server to the second friend terminal of a second friend of the user, the promotion-information-items-past-delivered”);
performing first click operations on the promotion-information-items-past-delivered forwarded by the user terminal (This step also fails to limit the scope of the claim for the same reason as indicated above.  If the promotion-information-items-past-delivered are not required to be forwarded, then it is not possible to perform first click operations on them. However, amending the claim as suggested above would correct this issue as well.); 
monitoring and recording the first click operations as performed (This step also fails to limit the scope of the claim for the same reason as indicated above.  If the promotion-information-items-past-delivered are not required to be forwarded, the it is not possible to perform first click operations on them. As such, there would be nothing to monitor and record. However, amending the claim as suggested above would correct this issue as well.); 
transmitting the first click operations as recorded to the user server(This step also fails to limit the scope of the claim for the same reason as indicated above.  If the promotion-information-items-past-delivered are not required to be forwarded, the it is not possible to perform first click operations on them. As such, there would be nothing to monitor and record. Thus, there would be nothing to transmit. However, amending the claim as suggested above would correct this issue as well.);
a non-user terminal of a non-user friend of the second friend, 
receiving the promotion-information-items-past-delivered forwarded by the second friend terminal of the second friend of the user (The second friend terminal never performed any forwarding operation on the promotion-information-items-past-delivered much less forwarded the promotion-information-items-past-delivered to the non-user terminal, therefore it is unclear how the non-user terminal can be receiving them. At best the claim limitation suggests that at some time the second friend terminal may have forwarded the promotion-information-items-past-delivered to the non-user terminal but does not require that the second friend terminal forward the promotion-information-items-past-delivered.  Thus, the limitation is considered optional as per MPEP 2111.04 and the scope of the claim is not limited by this step. The examiner suggests amending the claims to positively recite the additional limitation of  “transmitting, from the second friend terminal and to the non-user terminal of a non-user friend of the second friend, the promotion-information-items-past-delivered”));   
performing second click operations on the promotion-information-items-past-delivered (This step also fails to limit the scope of the claim for the same reason as indicated above.  If the promotion-information-items-past-delivered are not required to be forwarded, then it is not possible to perform first click operations on them. However, amending the claim as suggested above would correct this issue as well.); 
monitoring and recording the second click operations as performed (This step also fails to limit the scope of the claim for the same reason as indicated above.  If the promotion-information-items-past-delivered are not required to be forwarded, the it is not possible to perform first click operations on them. As such, there would be nothing to monitor and record. However, amending the claim as suggested above would correct this issue as well.); 
transmitting the second click operations as recorded to the user server (This step also fails to limit the scope of the claim for the same reason as indicated above.  If the promotion-information-items-past-delivered are not required to be forwarded, the it is not possible to perform first click operations on them. As such, there would be nothing to monitor and record. Thus, there would be nothing to transmit. However, amending the claim as suggested above would correct this issue as well.);
The user server then performing the steps of:
storing, by the user server, the first click operations transmitted from the second friend terminal and the second click operations transmitted from the non-user friend terminal (Assuming that all of the previously suggested amendments are implemented then this step is fine.  However, if they are not then this step is considered optional and not limiting to scope of the claim as the first and second click operations would not be required to occur); 
sending the first and the second click operations to the delivery server (Assuming that all of the previously suggested amendments are implemented then this step is fine.  However, if they are not then this step is considered optional and not limiting to scope of the claim as the first and second click operations would not be required to occur);
 the delivery server then performing the steps of:
obtaining a social influence degree of the user on the second friend terminal of the second friend of the user, via: 
receiving the first (click operations?) and the second click operations from the user server (Assuming that all of the previously suggested amendments are implemented then this step is fine.  However, if they are not then this step is considered optional and not limiting to scope of the claim as the first and second click operations would not be required to occur); 
determining, according to the first click operations, a first clicking rate at which the second friend of the user clicks on the (forwarded??) promotion-information-items-past-delivered from the user terminal of the user to the second friend terminal of the second friend of the user (Assuming that all of the previously suggested amendments are implemented then this step is fine.  However, if they are not then this step is considered optional and not limiting to scope of the claim as the first and second click operations would not be required to occur, because the user terminal was never required to forward the promotion-information-items-past-delivered), and 
determining, according to the second click operations, a second clicking rate at which the non-user friend of the second friend of the user clicks on (forwarded??) the promotion-information-items-past-delivered from the second (friend??) terminal of the second friend of the user to the non-user friend terminal of the non-user friend of the user (Assuming that all of the previously suggested amendments are implemented then this step is fine.  However, if they are not then this step is considered optional and not limiting to scope of the claim as the first and second click operations would not be required to occur, because the second friend terminal was never required to forward the promotion-information-items-past-delivered); and 
determining the social influence degree according to the first clicking rate and the second clicking rate, higher number of the first clicking rate and higher number of the second clicking rate, (the??) greater the social influence degree (It is impossible to tell how the inventor intends the social influence degree to be determined. Is this meant to be a simple sum of the first click rate and the second click rate? or Is some formula being used where one click rate weighted greater than the other and one possible result is that if they are both high then the social influence degree is greater? What happens when the first click rate is high and the second click rate is not as high or even low, or when the first click rate is high and the second click rate is not as high or even low? Additionally, one of ordinary skill in the art would not be able to determine the meets and bounds of the term “high” in association with a click rate.  The term is a relative term even in the art of advertising click rates because a high click rate for one type of advertisement may not be considered a high click rate for another advertisement.  Take for example an advertisement for $1 off a bottle of $3 shampoo.  This click rate for this type of advertisement would be expected to be much higher than the click rate for an advertisement for $1000 of a $90,000 luxury car because shampoo needs to be repurchased frequently and has a broad target audience, whereas a luxury car is only purchased infrequently and has a much narrower target audience.  Thus, a high click rate for the advertisement for the luxury car may be considered a very low click rate for the advertisement for the shampoo.  The examiner suggests amending the claims to recite “determining the social influence degree by calculating a sum of the first clicking rate and the second clicking rate”. The examiner also notes that as currently claimed the first clicking rate and the second clicking rate are for the promotion-information-items-past-delivered as a set and are not currently claimed as being calculated individually, thus the determining the social influence degree is for the entire set of promotion-items-past-delivered irrespective of any category of the individual promotion-items-past-delivered.); 
obtaining (calculating??) a delivery-recommendation-degree corresponding to the promotion-information-items-to-be-delivered, the delivery-recommendation-degree being a sum of the degree of being-influenced-by-the-first-friend and the social influence degree (Assuming that the applicant amends the claim as suggested above, then this step is fine, except for the fact that “obtaining” does not require that the delivery server actually perform the determination/calculation, but instead includes the ability to merely receive it from some unclaimed device which is expected to perform the sum.  The examiner suggests amending the claim to recite “determining, a delivery-recommendation-degree by calculating a sum of the degree of being-influenced-by-the-first-friend and the social influence degree. Once again, as currently claimed the delivery-recommendation-degree is for the promotion-information-items-to-be-delivered as a set and are not currently claimed as being calculated individual for each of the promotion-information-items-to-be-delivered and are irrespective of any category of individual promotion-information-items-to-be-delivered); 
determining the delivery-recommendation-degree is greater than a preset value (Assuming that the applicant makes all the suggested amendments above, then this limitation is fine from the standpoint of 35 USC 112(b).  However, please take note of the 35 USC 112(a) rejection above.); and -5-Attorney Docket No. 00144.0662.00US Application No. 16/197,067
delivering the promotion-information-items-to-be-delivered to the user terminal of the user.
Given the plethora of issues that make it impossible to determine the metes and bounds of the claim that the applicant intends from the invention. As such, the claims are clearly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner thanks the applicant for more clearly indicating the applicant’s intent with regard to the claim limitations in the applicant’s argument and has tried to suggest claim amendments to overcome the 35 USC 112(b) rejection above based on the applicant’s remarks, specification, and current claim amendment.

Possible Allowable Subject Matter
Claims 1, 5, 7, 11, 13, 17, 19-20 and 22-23 would be allowed over the prior art if the applicant is able to overcome the 35 USC 112(a) and 112(b) rejection identified above without introducing any additional 35 USC 112 issues.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art found by the examiner is Maislos (2008/0103907), Qin (2014/0149418), and Hurwitz (2008/0281687) which discloses a method, system, and computer program product for delivering promotion information, comprising: 
obtaining, by the delivery server, a set of promotion-information-items-to-be-delivered for a user; 
obtaining, by the delivery server, user behavior data and friend behavior data of the user; 
determining, by the delivery server, a preset category to which each of the promotion-information-items-to-be-delivered in the set of promotion-information-items-to-be-delivered belongs; 
determining, by the delivery server and according to the preset category, the user behavior data, and the friend behavior data, a personal engagement degree, a social influence degree, and a degree of being influenced by a friend of the user for each of the promotion-information-items-to-be-delivered, 
wherein the personal engagement degree is a probability of which the user performs a clicking operation on the delivered promotion-information-item, 
the social influence degree is a degree of influence, generated after the user interacts with the promotion-information-item, of the interaction operation on a user's friend and on a friend of the user's friend, 
the degree of being influenced by a friend is a degree of influence of an interaction operation for the promotion-information-item by the user's friend on the user; 
calculating, by the delivery server and according to the personal engagement degree, the social influence degree, and the degree of being influenced by a friend, a delivery- recommendation-degree of delivering the promotion-information-item-to-be-delivered to the user
obtaining, by the delivery server, a delivery-recommendation-degree corresponding to the user according to each of promotion-information-items-to-be-delivered in the set of promotion-information-items-to-be-delivered;
wherein the obtaining, by the delivery server, a delivery-recommendation-degree corresponding to the user according to each promotion-information-item-to-be-delivered in the set of promotion-information-items-to-be-delivered specifically comprises: obtaining, by the delivery server, user behavior data and friend behavior data of the user; 
determining, by the delivery server, a preset category to which each of the promotion- information-items-to-be-delivered in the set of promotion-information-items-to-be-delivered belongs;
determining, by the delivery server and according to the preset category, the user behavior data, and the friend behavior data,
determining, by the delivery server and according to the delivery-recommendation-degree, one or more target promotion-information-items from the set of promotion-information-items-to-be-delivered; 
wherein the determining, by the delivery server and according to the delivery-recommendation-degree, one or more target promotion-information- items from the set of promotion-information-items-to-be-delivered specifically comprises: 
arranging, by the delivery server and according to the delivery-recommendation-degree, the promotion-information-items-to-be-delivered in the set of promotion-information-items-to-be- delivered in a sequence, and 
generating a corresponding resource list; and 
selecting, by the delivery server, target promotion-information-items-to-be-delivered corresponding to first preset number of items in the resource list as the target promotion- information-items and 
delivering, by the delivery server, the target promotion-information-items.
However, the examiner has been unable to find prior art that discloses performing the following steps on an entire set of promotion-items-to-be-delivered and promotion-information-items-past-delivered:
obtaining a social influence degree of the user on the second friend terminal of the second friend of the user, via: 
receiving the first and the second click operations from the user server; 
determining, according to the first click operations, a first clicking rate at which the second friend of the user clicks on the promotion-information-items-past-delivered from the user terminal of the user to the second friend terminal of the second friend of the user; 
determining, according to the second click operations, a second clicking rate at which the non-user friend of the second friend of the user clicks on  the promotion-information-items-past-delivered from the second terminal of the second friend of the user to the non-user friend terminal of the non-user friend of the user; 
determining the social influence degree according to the first clicking rate and the second clicking rate, higher number of the first clicking rate and higher number of the second clicking rate, greater the social influence degree; 
obtaining a delivery-recommendation-degree corresponding to the promotion-information-items-to-be-delivered, the delivery-recommendation-degree being a sum of the degree of being-influenced-by-the-first-friend and the social influence degree; 
determining the delivery-recommendation-degree is greater than a preset value; and -5-Attorney Docket No. 00144.0662.00US Application No. 16/197,067
delivering the promotion-information-items-to-be-delivered to the user terminal of the user.
Thus, the claims are allowable over the prior art.

Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive. The applicant’s amendment in light of the arguments has helped to clarify the claims and correct some of the claim deficiencies identified in the Office Action dated February 3, 2022.  However, the claims as amended still suffer from 35 USC 112(b) issues and the claim amendment has introduced a new 35 USC 112(a) issue. The examiner thanks the applicant for clearly articulating the intent of the claim limitations in the arguments.  This effort has allowed the examiner to craft specific suggestions for claim amendments that will clear up many of the issues identified in the current 35 USC 112(b) rejection.  Please refer to the 35 USC 112(b) rejection above for the specific suggestions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maislos et al. (United States Patent Application Publication Number: US 2008/0103907) teaches information retrieval is handled according to the click stream and/or taste profile and or user profile of different associated users of the social network, for example indirect contacts (see abstract)
Qin et al. (United States Patent Application Publication Number: US 2014/0149418) teaches system and method for measuring social influences and receptivity of users according to social graphs (see abstract and title).
Parekh et al. (United States Patent Application Publication Number:  US 2010/00765850) teaches targeting ads based on behavioral targeting in social networking (see abstract)
Agarwal (United States Patent Application Publication Number: US 2013/0275212) teaches providing ads based on a user's social network and click probability (see title and abstract)
Winner et al. (United States Patent Application Publication Number: US 2005/0278443) teaches providing an ad based on click through rates based on predefined groups with respect to a member like friends or friends of friends (see abstract and paragraph 0030)
Handel (United States Patent Application Publication number: US 2008/0177635) teaches one type of known click in a social network is forwarding a request to another friend (see abstract and paragraph 0031)
Niyogi et al. (United States Patent Application Publication Number: US 2009/0217178) teaches a system and method for determining the amount of influence users of the internet have on other users of the internet based on data from interactions between users on the internet (see abstract)
Shapiro et al. (United States Patent Application Publication Number: US 2012/0166285) teaches a cluster of users that share a common trait may be useful in a social networking system for various purposes such as ad targeting (see abstract)
Juan et al. (United States Patent Number: US 9,846,916) teaches grouping a user's social network connections based on a measure of the connection' s relationship or affinity to each other (see abstract)
Garcia-Martinez et al. (United States Patent Application Publication Number: US 2013/0254283) teaches targeting distribution of information based on influencer scores (see abstract)
Zhou (United States Patent Application Publication Number: US 2014/0324571) teaches selecting and rending content in a social network based on predicted click through rate (see abstract and title)
Zang et al. (United States Patent Number: US 9,235, 865) teaches identifying influencers using social information in a network (see abstract and title)
Bosworth et al. (United States Patent Application Publication Number: US 2012/0226748) teaches identifying an influencer in a social network by determining rate of sharing of an element in the social network and then identifying one or more users who cause the rate of sharing of the element of information to increase (See abstract) 
Thomas et al. (United States Patent Application Publication Number: US 2016/0364492) teaches determining an influencer metric based on the amount of content that is propagated through the network (see abstract) 
Agarwal (United States Patent Application Publication Number: US 2017/0277691) teaches performing an action based on a user’s social influencer score where the score is determined by one or more social influencer factors like size of audience (see abstract) 
Cantarero et al. (United States Patent Application Publication Number: US 2016/0055164) paragraph 0059 “ FIG. 4 illustrates an exemplary system 400 for scoring and ranking  content for newsworthiness according to one embodiment of the invention.  A social media post is received at box 410 for scoring.  The number of times the received news content has been shared is determined in box 420.  In one embodiment, system 400 may determine the number of times content has been shared by keeping track of all social media data received in one or more databases and tally the number of instances an identical or near identical piece of content is received.  Content in the database may be stored for a limited period of time.  Other methods of tracking share numbers for content will be apparent to one of ordinary skill in the art and are contemplated here within.”
Wilson (United States Patent Application Publication Number: US 2014/0006195) paragraph 0064 “ A user may also select button 904 to share the coupon with a friend via any social network service, by email, by text, by instant messaging, or by any other means for communication known in the mobile electronic device art.” 
Wu (United States Patent Application Publication Number: US 2014/0081720) paragraph 0065 “ Interaction with the share button 704 may enable the user of the mobile device 102 to share the corresponding coupon 502 with others, such as notifying another user within the application program, transmitting an e-mail or short message service message to another, posting the coupon 502 to a social network (e.g., Facebook TM, Twitter TM, etc.), or any other method of sharing as will be apparent to persons having skill in the relevant art.” 
Gogerty (United States Patent Application Publication Number: US 2006/0242663) paragraph 0034 “An intermediate or internal affiliate tracking system 34 may be used to distribute the revenue from the ad network 32 among the publishers in a scenario where more than one publisher is incorporated into an affiliate network 36 as shown in FIG. 3 and discussed more fully below. The affiliate tracking system 34 may be notified of the activating event at the same time as the ad network 32 using click tracking technology known in the art.  The affiliate tracking system 34 may include a database for maintaining records of the source of the activation or click of the ad, the entity associated with the ad, the identity of the RSS reader which displayed the ad, and general information associated with the ad network system 32.”
Fredinburg et al. (United States Patent Application Publication Number: US 2014/0358668) paragraph 0048 “Ad system 204 can also include one or more ad logs 212.  Ad log 212 can track and store one or more ad performance metrics 220 that reflect the performance or success of a particular ad.  For example, for a given ad, ad log 212 can track the “click through rate, (CTR) reflecting the percentage of users presented with an ad that click on or otherwise selected the presented content, though it should be understood that any number of other performance metrics can be similarity tracked (e.g., conversation rate), as is known to those of ordinary skill in the art.”
Bennett et al. (United States Patent Application Publication Number: US 2005/0114206) paragraph 0026 “In one embodiment, a message delivery program 160 is a client-side program that monitors the online activity of a consumer across several websites, and reports its observations to a message server 163.  It is to be noted that the mechanics of monitoring a consumer's online activity, such as determining where a consumer is navigating to, what a consumer is typing on a web page, when a consumer activates a mouse or a keyboard, when a consumer clicks on an advertisement, and the like, is in general, known in the art and not further described here.  For example, a message delivery program 160 may listen for event notifications from a web browser 132 as part of its monitoring function.  A message delivery program 160 may protect the consumer's privacy by maintaining the consumer's anonymity (e.g., by using a machine 1b to refer to the consumer) and encrypting sensitive information, such as credit card numbers.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621